Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items were either duplicative or not provided in its entirety.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims lack any discernable step.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Resconi 2016/0176997.
Resconi exemplifies homopolymerizing propylene (paragraph 397-398), followed by a copolymerization of ethylene and propylene (paragraph 399-400). The first stage produces applicant’s “a” and the second stage produces applicant’s “b”.
Example 8-I of table 3 produces such a material having an MFR of 14.3g/10min. The Tm is 152.80C. No ethylene was present in the first polymerization stage, therefore “a” would have zero ethylene content. The xylene soluble content (XCS – 40.8wt%) is believed to be practically the same as the SF of applicant’s claims (see fig 3 of the Monrabal article). The IV of the XCS is 1.58dl/g and the IV of the xylene insoluble content is 1.37dl/g. The 1.58/1.37 ratio is practically the same as applicant’s IVSF/IVCF ratio. The ethylene content in the XCS (or SF) is 33.6wt%. 
Keeping in mind the SF of applicant’s claims is only closely approximated by the reference’s XCS, any small changes in XCS within Resoni’s general teachings to meet the actual SF and CF values would have been obvious.
	
	In regards to applicant’s dependent claims:
 	The catalyst is a single site catalyst (paragraph 280).	

	Claim 13’s “up to” includes zero as a lower limit (in re Mochel 176USPQ194).
	The material is useful for various articles (paragraph 352).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/129721.
The reference claims (#1) a propylene polymer having a (semi)crystalline polypropylene (ie applicant’s “a”) and an elastomeric propylene copolymer (ie applicant’s “b”). The reference exemplifies (IE1) such a polypropylene composition having an MFR of 31g/10min (table 1). No ethylene was present in the first polymerization stage, therefore “a” would have zero ethylene content. The xylene soluble content (XCS) is believed to be practically the same as the SF of applicant’s claims (see fig 3 of the Monrabal article). The IV of the XCS is 1.32dl/g and the IV of the xylene insoluble content is 1.4dl/g. The 1.32/1.4 ratio is practically the same as applicant’s IVSF/IVCF ratio. The ethylene content in the XCS (or SF) is 48.1mol%. This is 38wt% according to:
        48.1 x 28
--------------------------------- = 38wt%
(48.1 x 28) + (51.9 x 42)


 	The Tm is not reported, but presumably would be met by the reference as all other material limitations are met/suggested.

	In regards to applicant’s dependent claims:
 	Claim 7’s single site catalyst requirement is a product by process limitation. The reference’s Ziegler-Natta catalyst apparently produces a propylene polymer of the same properties as a single-site catalyst does.
	The cited example produces the polymer by first polymerizing a propylene homopolymer followed producing the ethylene/propylene copolymer (page 37).
	Additives may be included (page 25 line 20; page 34 line 3).
	The material is useful for automotive articles (page 26 line 24).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested.

Claims 1-10 and 12-16  are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/129721.
The reference claims (#1) a propylene polymer having a (semi)crystalline polypropylene (ie applicant’s “a”) and an elastomeric propylene copolymer (ie applicant’s “b”). The reference exemplifies (IE3) such a polypropylene composition 
        66.9 x 28
--------------------------------- = 57wt%
(66.9 x 28) + (33.1 x 42)

The 57wt% XCS is higher than the 18-40wt% of applicant’s claims. However, the reference claims more generally 40-75mol% (see claim 3). Producing a similar propylene polymer having less ethylene in the XCS content would have been obvious form the clear teachings of the reference. 40-50mol% ethylene in the XCS would result in a 31-40wt% ethylene content.
 	The Tm is not reported, but presumably would be met by the reference as all other material limitations are met/suggested.

	In regards to applicant’s dependent claims:
 	Claim 7’s single site catalyst requirement is a product by process limitation. The reference’s Ziegler-Natta catalyst apparently produces a propylene polymer of the same properties as a single-site catalyst does.
	The cited example produces the polymer by first polymerizing a propylene homopolymer followed producing the ethylene/propylene copolymer (page 37).

	The material is useful for automotive articles (page 26 line 24).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/11/21